Citation Nr: 0620367	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for thrombophlebitis with venous 
insufficiency of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 determination by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Seattle, Washington, which decided that new and material 
evidence had not been received to reopen a claim for service 
connection for left leg phlebitis and claudication.

To establish jurisdiction over the issue of service 
connection for thrombophlebitis with venous insufficiency of 
the left leg, the Board must first consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7104 (2005).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) and VAOPGCPREC 05-92.  Therefore, the second issue 
before the Board has been rephrased as whether new and 
material evidence has been submitted to reopen the claim for 
service connection for thrombophlebitis with venous 
insufficiency of the left leg.


FINDINGS OF FACT

1.  The evidence received by VA since the July 2000 RO rating 
decision pertinent to the claim of service connection for 
thrombophlebitis with venous insufficiency of the left leg 
bears directly and substantially on the specific matter under 
consideration because it tends to show that the veteran 
incurred thrombophlebitis with venous insufficiency of the 
left leg in service; it so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The evidence shows that the veteran did not incur 
thrombophlebitis with venous insufficiency of the left leg in 
service and the disability is not otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision denying service connection 
for left leg phlebitis and claudication is final. 38 U.S.C.A. 
§§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Since the July 2000 rating decision, new and material 
evidence has been received, and the veteran's claim of 
entitlement to service connection for thrombophlebitis with 
venous insufficiency of the left leg is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Service connection for thrombophlebitis with venous 
insufficiency of the left leg is not warranted.   38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in August 2003 and a 
second notice in April 2005.  As previously noted, the 
original RO decision that is the subject of this appeal was 
entered in July 2000, which was before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) also made it clear that where, as 
in this case, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The August 2003 and April 2005 VCAA notice letters comply 
with the four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that it (1) informs the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claims; (2) informs the 
claimant about the information and evidence the claimant is 
expected to provide; (3) informs the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf; and (4) requests the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Although 
the August 2003 notice letter does not use the precise 
language of the fourth element, it does advise him that he 
must give VA enough information about his records so that 
they can be requested from whatever person or agency that has 
them.  Fairly read, the August 2003 letter complies with the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present case, in March 2006, the RO sent a letter 
to the veteran that advised him of the Dingess/Hartman ruling 
and notified him of the five elements of a service connection 
claim.  

The Court also addressed directives consistent with the VCAA 
with regard to new and material evidence.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to first reopen the claim and 
then to establish entitlement to the benefit sought by the 
claimant underlying his claim to reopen.  Within the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence is necessary to 
substantiate the element(s) of service connection that were 
found insufficient in the previous denial in order to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, which was the underlying 
legislative intent of the VCAA notice requirements.  In the 
present case, the veteran was sent a VCAA notice that 
complied with Kent in that it told him why his previous claim 
had been denied and it advised him that any new evidence must 
address the facts on which, the denial was based.  In any 
case, the claim for service connection for thrombophlebitis 
with venous insufficiency of the left leg has been reopened.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, which addressed 
the nature and etiology of his thrombophlebitis with 
insufficiency of the left leg disability.  There is 
sufficient medical evidence of record to make a decision on 
the claims on appeal.   

Law and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in hearing testimony, 
written statements, and argument, VA records for treatment, 
and VA examination reports.  Records from the Social Security 
Administration were also received, but were destroyed after 
review of the records revealed that they were duplicative of 
records already in the claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

In a July 2000 rating decision, the RO denied the appellant's 
application to reopen the claim for service connection for 
left leg phlebitis and claudication.  The RO found that the 
evidence did not show that the veteran had incurred left leg 
phlebitis and claudication in service, as it was not shown in 
his service medical records.  A notification letter advised 
the appellant of his procedural and appellate rights; 
however, he did not appeal.  Prior unappealed decisions of 
the RO are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

For the limited purpose of determining whether new and 
material evidence has been submitted as to this issue, the 
evidence submitted by and on behalf of the claimant must be 
presumed to be credible.  King v. Brown, 5 Vet. App. 19 
(1993).  Since the February 2000 rating decision, evidence 
has been received, including hearing testimony, a VA 
examination, and outpatient records.  VA outpatient records 
reveal a note dated in December 2000, in which the veteran's 
treating physician states that venous insufficiency of the 
left leg dates back to service and has worsened over the 
years.  The Board finds the evidence is new and material, as 
it bears directly and substantially on whether 
thrombophlebitis with venous insufficiency of the left leg 
relates to service.  Accordingly, the Board reopens service 
connection for thrombophlebitis with venous insufficiency of 
the left leg and proceeds to a de novo review (consideration 
of both old and new evidence) without regard to the prior 
denial.

The evidence in its entirety, however, indicates that service 
connection for thrombophlebitis with venous insufficiency of 
the left leg is not warranted because the evidence 
preponderates against a relationship to service.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  To comply with 
the statutory requirements of 38 U.S.C. § 7104(d) to provide 
"reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

In this matter, the Board does not find the clinician's 
December 2000 note to be persuasive.  There is a VA medical 
examination and opinion from June 2004 to consider, which 
directly conflicts with the treatment note, i.e., the VA 
examiner concluded that there is no medical relationship 
between the veteran current left leg thrombophlebitis with 
venous insufficiency and his military service.  The Board 
finds the VA medical opinion to be more probative, and 
therefore, more credible, because the VA examiner reviewed 
the claims file prior to rendering an opinion; there is no 
indication in the December 2000 treatment note of what, if 
any, records the clinician reviewed.  Moreover, the treating 
physician did not provide an explanation for his statement 
and does not relate the veteran's thrombophlebitis with 
venous insufficiency of the left leg to any particular 
injury, disease, or event in service.  See Gabrielson, 7 Vet. 
App. at 40 (1994) (greater weight may be placed on one 
physician's opinion than another's depending on factors, such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.)  

With regard to the veteran's stated opinion that his current 
left leg thrombophlebitis with venous insufficiency is 
related to foot pain, corns, calluses, and plantar warts that 
he experienced in service, "a layperson is generally not 
capable of opining on matters requiring medical knowledge." 
Routen v. West, 10 Vet. App. 183, 186 (1997); aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Further, the record appears to support the VA examiner's 
opinion.  A review of service medical records shows only that 
the veteran was treated for corns, calluses, and plantar 
warts.  Throughout the veteran's period of service, his foot 
pain, corns, bunions, and calluses were attributed to wearing 
military issued boots.  He was placed on a profile on 
multiple occasions, which limited physical activity and 
permitted wearing tennis shoes and non-issue specially made 
boots.  Contrary to the treating physician's statement, there 
are no findings in service medical records that are 
attributed to thrombophlebitis with venous insufficiency of 
the left leg or any other vascular disorder.  A summary of VA 
hospitalization in May and June 1986 for left leg swelling 
secondary to deep venous thrombosis shows that the onset of 
his symptoms was about two weeks prior to admission without 
reference to service or any symptoms in service that ended 
over five months earlier.  In sum, the most probative medical 
evidence in this matter is against the claim and service 
connection for thrombophlebitis with venous insufficiency of 
the left leg is not warranted.


ORDER

Service connection for thrombophlebitis with venous 
insufficiency of the left leg is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


